DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 12/21/2021, with respect to the 102 rejection made in the last office action have been fully considered and are persuasive.  The 102 rejection of claims 12-19, 21, and 22 has been withdrawn. 
However, after considering the applicant’s claims and disclosure, the current examiner has found problems with how the claims a written.  The claimed invention does not accurately cover what is disclosed and the current claims ambiguously cover two mutually exclusive embodiments.  The issues are addressed in the rejections in this office action.  The applicant may reach out to the Examiner if there are questions about how the issues need to be fixed.  The Examiner will be able to make a final determination on patentability once the applicant presents a claim that covers a single embodiment in a clear manner that is consistent with what is disclosed.  Currently the Examiner has not found art that reads on the claims but the Examiner reserves final judgement until the Examiner is presented with a coherent claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Written Description Issue #1


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 12 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:  It is not clear what the applicant is attempting to cover with the “one of the relay device or the control device” determining whether the second parameters match the first parameters.  The applicant has disclosed two separate embodiments that behave differently depending on whether the relay or control device is doing the comparison.  The applicant’s claims present an unreasonable level of ambiguity.  This is shown in Figures 5 and 8 of the applicant’s specification.  In the case where the control device is doing the comparison (Figure 5), there is no disclosure of two separate transmission steps so it is not clear what the applicant is attempting to claim if the claim is to be interpreted as having the “control device” determine whether the parameters match.  Such a claim would be incoherent because it is not clear why the control device would be transmitting parameters in (a) when the control device has the information to do the comparison in (b).  

Claim 13 recites the limitation "the first storage".  There is insufficient antecedent basis for this limitation in the claim.  The amendment to claim 12 has affected the antecedent basis.

Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “hardware switch” in claim 13 is used by the claim to mean “data regarding the state of a hardware switch,” while the accepted meaning is “a physical hardware switch.” The term is indefinite because the specification does not clearly redefine the term.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:  in the case where the relay device performs step (b), claim 14 would contradict what is happening in claim 13 because the applicant is redefining the claim to have the control device perform the determination.

Claim 15 recites the limitation "the second storage".  There is insufficient antecedent basis for this limitation in the claim.  The amendment to claim 12 has affected the antecedent basis.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:  Claim 15 attempts to redefine the transmission that occurs in claim 12 as step (a).  It is not clear whether step (a) happened once with before the determining of whether the parameters match and then happens again or whether the applicant is attempting to claim a scenario where step (b) happens and then the step (a) redefined by claim 15 happens.  There is a similar issue with whether the applicant is claiming that step (c) occurs twice (once in claim 12 and once in claim 15) or once (just as redefined by claim 15).
17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: in the scenario where claim 12 performs step (b) at the control device, claim 17 would be contradicting what is claimed in claim 12.

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  claim 19 depends on claim 17 but references a step (g).  Claim 17 only goes to step (c).  It is not clear what steps (d)-(f) are.  If claim 19 was intended to depend on claim 18 which does reference steps (d)-(f) then the dependency needs to be fixed.


Allowable Subject Matter
The indicated allowability of claim 20 is withdrawn in view of the newly discovered applicant admitted prior art in paragraphs 2 and 3 of the background of the applicant’s disclosure.  The previous Examiner did not articulate the reasoning for indicating the subject matter of claim 20 allowable.  The current Examiner can find no reason that using Ethercat for its purpose of connecting devices and a serial cable for connecting controlled equipment advances the state of the art.  Anyone with basic knowledge of networks would recognize such features are well known and this is evidenced by the background of the applicant’s disclosure.  The Examiner notes that Figure 6 of the reference supplied in the 12/13/2021 IDS also shows this feature to be obvious.  The current examiner finds therefore finds a clear error in the previous examiner’s action and therefore follows the guidance given in 706.04 of the MPEP regarding the evaluation of the previous Examiner’s work.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B BLAIR whose telephone number is (571)272-3893. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/DOUGLAS B BLAIR/Primary Examiner, Art Unit 2442